        Case 2:20-cv-03696-MMB Document 22 Filed 11/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILIP LAWRENCE MORIARTY,

                Plaintiff                          Civil Action No.: 2:20-cv-03696-MMB

                   vs.

ZEFF LAW FIRM LLC AND GREGG L. ZEFF,
Esquire,

                Defendants

       DEFENDANTS, ZEFF LAW FIRM, LLC AND GREGG L. ZEFF’S PRAECIPE
   TO WITHDRAW MOTION TO COMPEL COMPLIANCE WITH SUBPOENA TO
                NON-PARTY, GETTYSBURG HOSPITAL

TO THE PROTHONOTARY:

       Kindly mark Defendants’ Motion to Compel Compliance with Subpoena to Non-Party

Gettysburg Hospital, which was filed on November 12, 2020, withdrawn as moot.


                                          Respectfully submitted,

Date: November 16, 2020                   Pamela J. Devine /s/
                                          Pamela J. Devine, Esquire
                                          Pennsylvania Attorney I.D. No.: 76840
                                          BARDSLEY, BENEDICT + CHOLDEN, LLP
                                          10 Valley Stream Parkway, Suite 201
                                          Malvern, PA 19355
 It is so ORDERED this 16th day           Telephone: 215-977-4133
 of November, 2020.                       Fax: 866-368-5234
 It is FURTHER ORDERED that               Email: pdevine@bbclawfirm.com
 the telephone conference                 Attorney for Defendants, Zeff Law Firm, LLC and
 scheduled for December 1, 2020           Gregg L. Zeff, Esquire
 is hereby CANCELED.


 s/ Michael M. Baylson, USDJ
